FILED
                            NOT FOR PUBLICATION                             NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE ANTONIO MORALES-MARCOS,                     No.   14-73920

              Petitioner,                        Agency No. A206-105-315

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Jose Antonio Morales-Marcos, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of due process violations. Mohammed v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      Morales-Marcos’ contention that the agency did not consider his claim that

he fears for his life if removed to Mexico fails, where the record shows he never

raised a claim of fear of returning to Mexico before the agency, and his former

attorney informed the IJ that Morales-Marcos had not expressed a fear of returning

to Mexico that was cognizable under the Immigration and Nationality Act.

Morales-Marcos fails to raise, and therefore has waived, all other challenges to the

agency’s order of removal. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (a petitioner waives an issue by failing to raise it in the opening brief).

      We do not consider the extra-record materials that Morales-Marcos

submitted with his brief. See 8 U.S.C. § 1252(b)(4)(A) (the court’s review is

limited to the administrative record); Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (new evidence may be added to the record through a motion to

reopen with the agency).

      PETITION FOR REVIEW DENIED.




                                           2                                        14-73920